SEVENTH AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS SEVENTH AMENDMENT, dated as of November , 2014, to the Fund Accounting Servicing Agreement dated as of August 15, 2005, as amended June 8, 2007, October 8, 2007, August 14, 2009, February 12, 2010,July 27, 2010 and January 1, 2013(the "Agreement"), is entered into by and between Intrepid Capital Management Funds Trust, a Delaware statutory trust (the "Trust") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to add the Intrepid International Fund and to amend the fees; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A is hereby superseded and replaced with Amended Exhibit A attached hereto. Amended Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. INTREPID CAPITAL MANANGEMENT U.S. BANCORP FUND SERVICES, LLC FUNDS TRUST By: By: Name: Name: Michael R. McVoy Title: Title: Executive Vice President 11/2014 1 Amended Exhibit A to the Fund Accounting Servicing Agreement Fund Names Name of Series Intrepid Capital Fund08-10-2004 Intrepid Small Cap Fund Intrepid Income Fund Intrepid Disciplined Value Fund Intrepid International Fund 11/2014 2 Amended Exhibit B to the Fund Accounting Servicing Agreement – Intrepid Capital Management Trust FUND ACCOUNTING SERVICES FEE SCHEDULE Effective December 31, 2014 Intrepid Capital Fund Complex* $[] for the first $[] ** []basis points on the next $[] [] basis point on the next $[] [] basis points on the balance **Discounted to $[] until [] Fees are billed monthly. * Annual fee based upon average net assets per fund family complex *Annual fee based upon [] funds, with [] additional share class for [] of the funds * Subject to CPI increase, Milwaukee MSA. Conversion and extraordinary services quoted separately. NOTE – All schedules subject to change depending upon the use of derivatives – options, futures, short sales, etc. All fees are billed monthly plus out-of-pocket expenses, including pricing, corporate action, and factor services: · $[] Domestic and Canadian Equities/Options · $[] Corp/Gov/Agency Bonds/International Equities/Futures/Currency Rates · $[] CMO's/Municipal Bonds/Money Market Instruments/International Bonds · $[] /Fund per Day- Bank Loans · $[] /Fund per Day- Credit Default Swaps/Swaptions · $[] /Fund per Day- Basic Interest Rate Swaps · $[] /fund/month - Mutual Fund Pricing · $[] /Foreign Equity Security per Month for Corporate Action Service · $[] /Domestic Equity Security per Month for Corporate Action Service · $[]/month Manual Security Pricing (>[] /day) · Factor Services (BondBuyer) · $[] /CMO/month · $[] /Mortgage Backed/month · $[]/month Minimum Per Fund Group · Fair Value Services (FT Interactive) · $[] on the First []Securities/Day · $[] on the Balance of Securities/Day NOTE:Prices above are based on using IDC as the primary pricing service and are subject to change. Use of alternative sources may result in additional fees. 11/2014
